Plaintiff appeals from an order of the County Court, Nassau County, canceling, vacating and setting aside two judgments of said court, one of which was entered in each of the above-entitled actions. Plaintiff also appeals from an order granting reargument and adhering to the original determination. In each action, the respondent was served by publication, and the order vacating the judgments was made on the ground that such service was defective. Order on reargument affirmed, with $10 costs and disbursements. No opinion. Appeal from original order dismissed, without costs. Nolan, P. J., Carswell, Adel, Wenzel and Schmidt, JJ., concur.